Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 1 of 12




             Exhibit 1
          Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 2 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


                                                                    have been spared from the ravages of COVID-19. Nearly a
                                                                    million Californians have been infected, and nearly 18,000
                 2020 WL 6700568
    Only the Westlaw citation is currently available.               have died.4 Approximately 300,000 of those cases and 7,000
     United States District Court, C.D. California.                 of those fatalities have occurred in the Los Angeles area.5

     APARTMENT ASSOCIATION OF LOS                                   2      See    https://covid.cdc.gov/covid-data-tracker/?CDC
      ANGELES COUNTY, INC., Plaintiff,                                     AA      refVal=https%3A%2F         %2Fwww.cdc.gov
                                                                           %2Fcoronavirus%2F2019-ncov%2Fcases-updates
                  v.
                                                                           %2Fcases-in -us.html#cases casesper100k
             CITY OF LOS ANGELES,
                                                                    3      See      https://www.cdc.gov/mmwr/volumes/69/wr/
               ET AL., Defendants.                                         mm6942e2.htm

            Case No. CV 20-05193 DDP (JEMx)                         4      See   https://www.cdph.ca.gov/Programs/OPA/Pages/
                              |                                            NR20-293.aspx
                     Filed 11/13/2020                               5      See http://dashboard.publichealth.lacounty.gov/covid19
                                                                           surveillance das hboard/
                                                                    Eight months into the pandemic, the City of Los Angeles
ORDER DENYING PLAINTIFF'S MOTION FOR
                                                                    remains in a state of emergency. In accordance with
PRELIMINARY INJUNCTION
                                                                    recommendations from national, state, and local public health
DEAN D. PREGERSON United States District Judge                      authorities, state and local officials have taken hitherto
                                                                    unthinkable steps to slow the spread of the virus. For a time,
 *1 Presently before the court is Plaintiff Apartment               all state and city residents were ordered to stay confined to
Association of Los Angeles County, doing business as the            their places of residence, with limited exceptions.6 Although
Apartment Association of Greater Los Angeles (“AAGLA”)'s            restrictions have eased somewhat at present, many types
Motion for Preliminary Injunction. Having considered the            of businesses and gathering places remain closed in Los
submissions of the parties and heard oral argument, the court       Angeles, including movie theaters, bars, athletic fields, theme
denies the motion and adopts the following Order.1                  parks, gyms and fitness centers, museums, live performance
                                                                    venues, indoor restaurants, and “non-critical” offices.7 These
1      The court has also considered submissions from amici         measures, in conjunction with other coronavirus-related
       curiae (1) National Housing Law Project (“NHLP”); (2)        concerns, have had devastating economic consequences. By
       Professors Ananya Roy and Paul Ong, of the University        one estimate, over 16 million California households have lost
       of California, Los Angeles (“UCLA Scholars”); and (3)
                                                                    employment income as a result of the coronavirus.8 Over the
       the Cities of Chicago, Albuquerque, Austin, Baltimore,
       Boston, Cambridge, Chelsea, Cincinnati, Columbus,
                                                                    last six months, the unemployment rate in the Los Angeles
       Dayton, Gary, Santa Cruz, Santa Monica, Seattle,             area has ranged from 15 to 20 percent.9
       St. Paul, Oakland, Portland, Tucson, Somerville, and
       West Hollywood, and Santa Clara County (“Amici               6      See        https://covid19.ca.gov/stay-home-except-for-
       Governments”).
                                                                           essential-needs/; https://www.lamayor.org/sites/g/files/
                                                                           wph446/f/page/file/20200527%2         0Mayor%20Public
I. Background                                                              %20Order%20SAFER%20AT%20HOME%20ORDER
The COVID-19 global pandemic is the gravest public health                  %202020.03.19%20 (REV%202020.05.27).pdf
crisis in over a century. At present, the novel coronavirus
                                                                    7      See https://corona-virus.la/sites/default/files/inline-files/
has killed at least 230,000 Americans and infected over 9
                                                                           MO      COVID-1       9     What%27sOpen            Updated
million more.2 The true toll may never be known, but is likely             %2020201007.pdf
significantly higher. The Centers for Disease Control and
Prevention (“CDC”), for example, estimates that the number          8      See    https://www.census.gov/data/tables/2020/demo/
                                                                3          hhp/hhp14.html
of “excess deaths” in the United States is closer to 300,000.
Neither the State of California nor the City of Los Angeles


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                         1
           Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 3 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


9      See https://www.bls.gov/eag/eag.ca losangeles md.htm        the likelihood of individuals moving into congregate

 *2 Crises of national scope require national responses.           settings ...”16 Thus, “[i]n the context of a pandemic, eviction
Initially, the federal government rose to meet the economic        moratoria – like quarantine, isolation, and social distancing
challenge presented by the COVID crisis and passed                 – can be an effective public help measure utilized to prevent
the Coronavirus Aid, Relief and Economic Security Act              the spread of communicable disease,” and “facilitate self-
(“CARES Act”), Pub. L. No. 116-136. Among the CARES                isolation by people who become ill or who are at risk for
Act's provisions were (1) a one-time stimulus payment              severe illness from COVID-19.”17
to taxpayers and (2) an additional $600 weekly payment
to Americans collecting unemployment benefits.1011 Those           15     See Dep't of Health and Human Serv.'s, Centers for
additional unemployment payments expired, however, at the                 Disease Control and Prevention, Temporary Halt in
end of July, and Congress has not provided for further                    Residential Evictions to Prevent the Further Spread
stimulus payments or other assistance to the American people.             of COVID-19, https://www.govinfo.gov/content/pkg/
                                                                          FR-2020-09-04/pdf/2020-19654.pdf
But the crisis has not abated. As the pandemic has worsened,
its economic consequences have persisted.                          16     Id.
                                                                   17     Id.
10     See        https://home.treasury.gov/policy-issues/cares/
       assistance-for-americ an-workers-and-families; https://     Recognizing that “[t]he COVID-19 pandemic threatens
       www.edd.ca.gov/about        edd/coronavirus-2019/cares-     to undermine housing security and generate unnecessary
       act.htm                                                     displacement of City residents,” the City of Los
11                                                                 Angeles adopted, among other measures, Ordinance
       Undocumented immigrants, including those who pay
                                                                   186606 (“the Eviction Moratorium,” “City Moratorium,”
       federal taxes with an Individual Taxpayer Identification
                                                                   or “Moratorium”). The Moratorium “temporarily prohibits
       Number, are not eligible for one-time stimulus payments,
       nor are United States citizens who are married to and       evictions of residential and commercial tenants for failure
       file taxes jointly with undocumented spouses. See, e.g.,    to pay rent due to COVID-19, and prohibits evictions of
       Amador v. Mnuchin, No. CV ELH-20-1102, 2020 WL              residential tenants during the emergency for no-fault reasons,
       4547950, at *4 (D. Md. Aug. 5, 2020). Many vulnerable       for unauthorized occupants or pets, and for nuisances related
       renters in Los Angeles are concentrated in immigrant        to COVID-19.” (Plaintiff's Request for Judicial Notice, Ex. 3
       neighborhoods. (UCLA Scholars brief at 7.)                  at 2.) Landlords may continue to seek to evict tenants for other
These economic impacts have, unsurprisingly, affected the          reasons, and do not run afoul of the Moratorium at all if they
ability of many residential tenants to make rent payments.         seek to evict a tenant on the basis of a good faith belief that
Somewhere between one million and 1.4 million California           the tenant does not qualify for the Moratorium's protections.18
households are behind on their rent.12 Approximately 14% of        (Id. at 3, 4).
renter households in Los Angeles County are behind on rent,
                                                                   18
largely due to the effects of the pandemic on employment.13               The Moratorium also creates a private right of action
These households include over 450,000 people in the City of               for residential tenants against landlords for certain
                                                                          violations, but only after written notice to the landlord
Los Angeles.14                                                            and a fifteen day window to cure the alleged violation.
                                                                          (Moratorium at 4-5.)
12     See    https://www.census.gov/data/tables/2020/demo/         *3 The Moratorium's prohibition of evictions for COVID-
       hhp/hhp14.html
                                                                   related unpaid rent extends for twelve months after the
13     See UCLA Scholars brief at 4:10-11.                         expiration of the local emergency.19 (Id. at 3.) In other words,
14                                                                 tenants have one year after the end of the emergency to
       Id. at 5:12.
                                                                   make any rent payments that were missed as a result of
As the CDC has explained, the novel coronavirus “spreads           COVID, including as a result of workplace closures, health
very easily and sustainably between people who are in              care expenses, child care expenses due to school closures, “or
close contact with one another ....”15 “[H]ousing stability        other reasonable expenditures stemming from government-
helps protect public health because homelessness increases         ordered emergency measures.”20 (Id.) The Moratorium



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
            Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 4 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


explicitly states, however, that it does not “eliminate[ ] any         irreparable injury” absent the requested injunctive relief.21
obligation to pay lawfully charged rent.” (Id. at 4.) If, at the       Arcamuzi, 819 F.2d at 937.
end of the one year grace period, a tenant still owes rent that
came due during the emergency period, a landlord may seek to           21      Even under the “serious interests” sliding scale test,
evict for that unpaid rent. Landlords may not, however, charge
                                                                               a plaintiff must satisfy the four Winter factors and
late fees or interest for missed rent during the emergency or
                                                                               demonstrate “that there is a likelihood of irreparable
twelve month grace period. (Id. at 3.)                                         injury and that the injunction is in the public interest.”
                                                                               Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,
19      The City also adopted Ordinance No. 186607 (the “Rent                  1135 (9th Cir. 2011).
        Freeze Ordinance”), which prohibits rent increases on
        units subject to existing rent control provisions for a        III. Discussion
        similar twelve-month period following the end of the
        COVID emergency. (Plaintiff's RJN, Ex. 4 at 21.)                  A. Likelihood of Success on the Merits
                                                                       AAGLA contends that the Eviction Moratorium and the
20      As discussed in further detail below, this grace period
                                                                       Rent Freeze Ordinance run afoul of the Contract Clause's
        will, by operation of state law, expire no later than March
                                                                       prescription that states shall not pass “any Law impairing
        1, 2022. See California Assembly Bill 3088 § 1179.05(a)
                                                                       the Obligation of Contracts.” U.S. Const., Art. I, § 10.
        (2)(A).
                                                                       Although this language “is facially absolute, its prohibition
Plaintiff AAGLA is comprised of thousands of owners and                must be accommodated to the inherent police power of the
managers of rental housing units, including over 55,000                State to safeguard the vital interests of its people.” Energy
properties within the City of Los Angeles. Plaintiff's Third           Reserves Grp., Inc. v. Kansas Power & Light Co., 459
Amended Complaint (“TAC”) alleges that the City Eviction               U.S. 400, 410 (1983) (internal quotation marks omitted).
Moratorium and Rent Freeze Ordinance violate landlords'                “The constitutional question presented in the light of an
rights under the Contract Clause of the Constitution, as               emergency is whether the power possessed embraces the
well as the Due Process Clause, Takings Clause, and Tenth              particular exercise of it in response to particular conditions.”
Amendment. Plaintiff now moves for a preliminary injunction            Home Bldg. & Loan Ass'n v. Blaisdell, 290 U.S. 398, 426
on the basis of the TAC's first two claims.                            (1934). Thus, to determine whether the Eviction Moratorium
                                                                       runs afoul of the Contract Clause, this Court must examine
                                                                       (1) whether the law “operate[s] as a substantial impairment
II. Legal Standard
                                                                       of a contractual relationship,” (2) whether the City “has a
A private party seeking a preliminary injunction must show
                                                                       significant and legitimate public purpose” in enacting the
that: (i) it is likely to succeed on the merits; (ii) it will suffer
                                                                       moratorium, and (3) whether the “adjustment” of the rights of
irreparable harm in the absence of preliminary relief; (iii) the
                                                                       the contracting parties is “based upon reasonable conditions
balancing of the equities between the parties that would result
                                                                       and is of a character appropriate to the public purpose
from the issuance or denial of the injunction tips in its favor;
                                                                       justifying the legislation's adoption.” Energy Reserves, 459
and (iv) an injunction will be in the public interest. Winter
                                                                       U.S. at 411-12 (alterations omitted); see also Sveen v. Melin,
v. Natural Resources Def. Council, 555 U.S. 7, 20 (2008).
                                                                       138 S. Ct. 1815, 1821 (2018) (combining public purpose and
Preliminary relief may be warranted where a party: (i) shows
                                                                       reasonableness inquiries). Here, although AAGLA concedes
a combination of probable success on the merits and the
                                                                       that the Eviction Moratorium is motivated by a legitimate
possibility of irreparable harm; or (ii) raises serious questions
                                                                       public purpose, it nevertheless contends that the moratorium
on such matters and shows that the balance of hardships
                                                                       substantially and unreasonably impairs landlords' contract
tips in favor of an injunction. See Arcamuzi v. Continental
Air Lines, Inc., 819 F.2d 935, 937 (9th Cir. 1987). “These             rights.22
two formulations represent two points on a sliding scale in
which the required degree of irreparable harm increases as             22      Because the Rent Freeze Ordinance is less burdensome
the probability of success decreases.” Id.; see also hiQ Labs,                 than the Eviction Moratorium, the discussion of the
Inc. v. LinkedIn Corp., 938 F.3d 985, 992 (9th Cir. 2019).                     former is subsumed within that of the latter, herein.
Under both formulations, the party must demonstrate a “fair
chance of success on the merits” and a “significant threat of




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                        3
          Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 5 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


                                                                     thus be found to be within the range of the reserved power
                                                                     of the state to protect the vital interests of the community.
1. Substantial Impairment
                                                                     It cannot be maintained that the constitutional prohibition
 *4 Whether a law substantially impairs a contractual                should be so construed as to prevent limited and temporary
relationship depends upon “the extent to which the law               interpositions with respect to the enforcement of contracts
undermines the contractual bargain, interferes with a                if made necessary by a great public calamity such as fire,
party's reasonable expectations, and prevents the party              flood, or earthquake. *** And, if state power exists to
                                                                     give temporary relief from the enforcement of contracts in
from safeguarding or reinstating his rights.”23 Sveen,
                                                                     the presence of disasters due to physical causes such as
138 S. Ct. at 1822. AAGLA asserts that the Eviction
                                                                     fire, flood, or earthquake, that power cannot be said to be
Moratorium deprives landlords of the “primary enforcement
                                                                     nonexistent when the urgent public need demanding such
mechanism embodied in residential leases,” and that
                                                                     relief is produced by other and economic causes.
such mechanisms are “the heart of what the Supreme
                                                                   Blaisdell, 290 U.S. at 439.
Court has held must be protected under the Contract
Clause.” (Memorandum in support of motion at 22:4-7.)
                                                                   24     The Blaisdell court further explained that none of the
This argument is premised upon several mischaracterizations.
First, notwithstanding AAGLA's description of eviction as                 cases it cited, including Von Hoffman, were “directly
the “primary” enforcement mechanism of a rental contract,                 applicable,” and that “broad expressions contained in
                                                                          some of these opinions went beyond the requirements of
the Eviction Moratorium does not deprive landlords of their
                                                                          the decision, and are not controlling.” Blaisdell, 290 U.S.
contract remedies. The Moratorium does not excuse tenants
                                                                          at 434.
from their contractual obligations to pay rent, and landlords
remain free to sue in contract for back rent owed.                 That said, it would be difficult to conclude that the
                                                                   Moratorium does not, at a minimum, significantly interfere
23                                                                 with landlords' reasonable expectations. The reasonableness
       AAGLA asserts that an impairment is substantial “if
                                                                   of a party's expectations will depend, to a significant extent,
       it deprives a private party of an important right,
       thwarts performance of an essential term, defeats the
                                                                   on the degree of regulation in the relevant industry. See
       expectations of the parties, or alters a financial term.”   Energy Reserves, 459 U.S. at 413; Allied Structural Steel
       S. California Gas Co. v. City of Santa Ana, 336 F.3d        Co. v. Spannaus, 438 U.S. 234, 242 n.13 (1978); Snake
       885, 890 (9th Cir. 2003) (internal citations omitted).      River Valley Elec. Ass'n v. PacifiCorp, 357 F.3d 1042,
       That slightly looser standard applies, however, to public   1051 n.9 (9th Cir. 2004). AAGLA concedes, as it must,
       contracts. Id.                                              that the landlord-tenant relationship has long been subject
Second, the Blaisdell court, contrary to AAGLA's                   to extensive regulation. See, e.g., 42 U.S.C. § 3604; Cal.
representation, did not state that contract enforcement            Civ. Code § 1942.4. Several courts, examining Contract
measures are sacrosanct. Although the Court did recount its        Clause challenges to eviction moratoria in other locales,
prior observation in Von Hoffman v. City of Quincy, 71 U.S.        have relied upon this history of regulation to conclude that
535, 551 (1866), that “[n]othing can be more material to the       eviction moratoria are relatively minor alterations to existing
obligation [of a contract] than the means of enforcement,”         regulatory frameworks, and therefore do not interfere with
the Court explained, in the very same paragraph, that the Von      landlords' reasonable expectations. See, e.g., HAPCO v. City
Hoffman court itself limited its “general statement” with the      of Philadelphia, C.A. No. 20-3300, 2020 WL 5095496, *7-8
observation that “it is competent for the States to change the     (E.D. Pa. Aug. 28, 2020); Auracle Homes, LLC v. Lamont,
form of the remedy, or to modify it otherwise, as they may         No. 3:20-cv-00829 (VAB), 2020 WL 4558682, *17 (D. Conn.
see fit, provided no substantial right secured by the contract     Aug. 7, 2020); Elmsford Apt. Assocs., LLC v. Cuomo, No.
is thereby impaired.... Every case must be determined upon         20-cv-4062 (CM), 2020 WL 3498456, *1 (S.D.N.Y. June 29,
its own circumstances.” Blaisdell, 290 U.S. at 430 (internal       2020).

quotation marks omitted).24 Indeed, the Court went on to
                                                                    *5 This Court respectfully concludes that the scope and
reject the very argument raised by AAGLA here.
                                                                   nature of the COVID-19 pandemic, and of the public health
  [I]t does not follow that conditions may not arise in which a    measures necessary to combat it, have no precedent in
  temporary restraint of enforcement may be consistent with        the modern era, and that no amount of prior regulation
  the spirit and purpose of the constitutional provision and       could have led landlords to expect anything like the blanket



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      4
           Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 6 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


Moratorium. See Baptiste v. Kennealy, No. 1:20-CV-11335-              property, and to conclude that the law is not a reasonable
MLW, 2020 WL 5751572, at *16 (D. Mass. Sept. 25, 2020)                means of achieving its stated end.26 AAGLA's argument rests
(“[T]he court finds that a reasonable landlord would not              largely upon unsupported factual assertions and a misreading
have anticipated a virtually unprecedented event such as the          of Supreme Court precedent. First, AAGLA asserts, without
COVID-19 pandemic that would generate a ban on even                   citation to any source, that “there is no need for the
initiating eviction actions against tenants who do not pay rent       Ordinances now ..., with COVID cases decreasing ....” (Reply
and on replacing them with tenants who do pay rent.”). This           at 16:18-19.) It is unclear to the court whether that
Court cannot ignore the possibility that some landlords may           representation has been true at any point since the onset of
face, at the very least, the prospects of reduced cash flow and
                                                                      the pandemic.27 But even assuming that COVID cases were
time value of missed rent payments and increased wear and
                                                                      decreasing at the time of writing, that is most definitely not
tear on rental properties, and that these effects were, at least
in terms of degree, unforeseeable. At this stage, therefore, the      the case now, as fall wanes and winter approaches.28
court concludes that AAGLA is likely to succeed in showing
                                                                      26
a substantial impairment of its contractual rights.25                        See Moratorium at 2.
                                                                      27     See     https://covid.cdc.gov/covid-data-tracker/#trends
25      This is not to say, of course, that further factual                  totalandratecases
        development could not affect the court's conclusion. In
                                                                      28     See     https://covid.cdc.gov/covid-data-tracker/#trends
        Baptiste, for example, the court found it “not possible
        to determine conclusively the extent of the impairment               dailytrendscases
        of plaintiffs' contractual right to evict” because of         Necessity aside, AAGLA primarily argues that, under
        factual uncertainties regarding the temporal extent of        Blaisdell, no “government entity, even in an acute and
        Massachusetts' eviction moratorium. Baptiste, 2020 WL         sustained economic emergency, may excuse tenants from
        5751572, at *17. That particular concern is less salient      paying a reasonable amount of rent contemporaneous with
        here, as the Moratorium's limitation on evictions will
        persist for at least one year from today, and likely until    occupancy as a condition to avoiding eviction.”29 (Mem. in
        March 2022. Further factual development, however, such        support at 24:18-19 (emphasis omitted).) AAGLA misreads
        as on the question whether landlords are able, in practice,   Blaisdell, and subsequent cases interpreting it.
        to secure their contractual rights without recourse to
        eviction, could yet affect the substantial impairment         29     As discussed in further detail below, in the context of
        question.                                                            the irreparable harm analysis, this position is somewhat
                                                                             surprising in light of AAGLA's argument that a separate,
                                                                             statewide eviction moratorium is more reasonable than
2. Reasonableness                                                            the City Ordinance, and that “we can certainly assume
                                                                             that the state law is constitutional.” As discussed below,
No party disputes that the Moratorium was enacted in pursuit
                                                                             that state law, like the Moratorium, prohibits evictions for
of a legitimate public purpose. The next question, therefore,                COVID-related nonpayment of rent, even where a tenant
“is whether the adjustment of the rights and responsibilities of             has paid no rent for a period of as much as eleven months.
contracting parties is based upon reasonable conditions and
                                                                       *6 In 1933, in the midst of a state of economic emergency
is of a character appropriate to the public purpose justifying
                                                                      brought on by the Great Depression, Minnesota passed
the legislation's adoption.” Energy Reserves, 459 U.S. at
                                                                      the “Mortgage Moratorium Law.” Blaisdell, 290 U.S. at
412 (quoting United States Trust Co. of New York v. New
                                                                      416. The Mortgage Moratorium Law automatically extended
Jersy, 431 U.S. 1, 22 (1977) (internal quotation marks and
                                                                      the period of redemption from foreclosure sales for thirty
alterations omitted)). “Unless the State itself is a contracting
                                                                      days, and empowered county courts to grant “just and
party, ... courts properly defer to legislative judgment as to the
                                                                      equitable” further extensions, during which mortgagee-
necessity and reasonableness of a particular measure.” Id. at
                                                                      purchasers would be unable to take possession or obtain title.
412-13 (internal quotation marks omitted).
                                                                      Id. In Blaisdell, defaulting mortgagors obtained a two year
                                                                      extension of the redemption period, subject to the condition
Notwithstanding the Supreme Court's prescription, AAGLA
                                                                      that they make payments equal to the reasonable rental value
urges this Court to set aside the City's determination that the
                                                                      of the property. Id. at 420. The mortgagee, a building and loan
Moratorium is necessary to protect public health, life, and
                                                                      association, contended that the Mortgage Moratorium Law


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                        5
          Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 7 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


violated the Contract Clause, Due Process Clause, and Equal         Second, the state law was enacted to protect a basic
Protection Clause of the Fourteenth Amendment. Id. at 416.          societal interest, not a favored group. Third, the relief was
                                                                    appropriately tailored to the emergency that it was designed
The Supreme Court, focusing on the Contract Clause,                 to meet. Fourth, the imposed conditions were reasonable.
disagreed.30 Id. at 447-48. In so concluding, the Court             And, finally, the legislation was limited to the duration of
observed that (1) a state of emergency existed, (2) the             the emergency.
moratorium was addressed to “the protection of a basic           Id. (internal citations omitted) (emphasis added). Thus,
interest of society” rather than to the benefit of particular    although the Blaisdell court might conceivably have reached
individuals, (3) the moratorium's relief could only be “of a     a different conclusion in the absence of a reasonable rent
character appropriate to the emergency, and could only be        requirement, it did not go so far as AAGLA would suggest.
granted upon reasonable conditions,” (4) the moratorium,         Furthermore, the Supreme Court has explained that, to
on balance, met that reasonableness requirement, and (5)         the extent any of its post-Blaisdell decisions did impose
the legislation was temporary. Id. at 447; see also Allied       any specific limitations on legislatures' powers vis-à-vis
Structural Steel, 438 U.S. at 242. In finding the conditions     contracts, “[l]ater decisions abandoned these limitations
imposed by the Minnesota Moratorium Law reasonable               as absolute requirements.” U.S. Trust, 431 U.S. at 22
on balance, the Blaisdell court looked to several of the         n.19. Instead, specific requirements, including such a
moratorium's provisions. Blaisdell, 290 U.S. at 445-46; Allied   seemingly fundamental consideration as the existence of
Structural Steel, 438 U.S. at 243. The relevant conditions       an emergency, are “subsumed in the overall determination
included (1) a continuation of the mortgage indebtedness,        of reasonableness.” Id. “Undoubtedly the existence of an
(2) the continued validity of the mortgagee's right to title     emergency and the limited duration of a relief measure are
or a deficiency judgment, (3) the mortgagor's obligation to      factors to be assessed in determining the reasonableness of an
pay the reasonable rental value, and (4) the fact that most      impairment, but [even] they cannot be regarded as essential
mortgagees were corporations and banks “not seeking homes        in every case.” Id.
or the opportunity to engage in farming.” Id.
                                                                  *7 In the absence of any specific prerequisite for
30                                                               reasonableness, let alone a requirement that the Moratorium
       “No State shall ... pass any ... Law impairing the
                                                                 provide for rent payments to landlords, this Court will defer
       Obligation of Contracts.” U.S.Const., Art. I, § 10.
                                                                 to the City Council's weighing of the interests at stake.
According to AAGLA, the Blaisdell court's inclusion              In so doing, the court joins at least four other courts that
of reasonable rental value as a factor relevant to the           have found eviction moratoria reasonable in light of the
reasonableness of the Mortgage Moratorium Law was                COVID-19 pandemic at the preliminary injunction stage,
tantamount to a requirement that any “adjustment” of rights      notwithstanding the lack of any provision for partial rent
relating to tenancy or occupancy include rent payments. For      payments. See Baptiste, 2020 WL 5751572, at *19; HAPCO,
support, AAGLA points to the Supreme Court's subsequent          2020 WL 5095496, at *10; Auracle, 2020 WL 4558682, at
pronouncement in Allied Structural Steel that “[t]he Blaisdell
                                                                 *18-19; Elmsford, 2020 WL 3498456, at *15.3132 Notably,
opinion [ ] clearly implied that if the Minnesota moratorium
                                                                 here, as in Blaisdell, the Moratorium is addressed to protect
legislation had not possessed the characteristics attributed
                                                                 a basic societal need, is temporary in nature, does not
to it by the Court, it would have been invalid under
                                                                 disturb landlords' ability to obtain a judgment for contract
the Contract Clause of the Constitution.” Allied Structural
                                                                 damages, does not absolve tenants of any obligation to pay
Steel, 438 U.S. at 242. The characteristics to which the
                                                                 any amount of rent, does not appear to impact landlords'
Allied Structural Steel court referred, however, were not the
                                                                 ability to obtain housing, and was implemented in the context
provisions bearing on the reasonableness of the Mortgage
                                                                 of a state of emergency. Indeed, the current emergency
Moratorium Law, but rather the five broader considerations,
                                                                 is arguably more serious than that brought on by the
of which reasonableness was but one. Id. As the Court
                                                                 Great Depression, coupling, as it does, the consequences of
explained,
                                                                 economic catastrophe with a serious, and worsening, threat to
  In upholding the state mortgage moratorium law, the            public health.
  [Blaisdell] Court found five factors significant. First, the
  state legislature had declared in the Act itself that an       31     To be sure, although all four of these cases involve
  emergency need for the protection of homeowners existed.              eviction moratoria with no partial rent requirement,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
           Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 8 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


        the moratoria at issue differ in their particulars from             welfare.” Spoklie v. Montana, 411 F.3d 1051, 1059
        each other and from the Moratorium here. Of the                     (9th Cir. 2005) (internal quotation marks omitted). The
        four moratoria at issue in the cited cases, the City's              Moratorium clearly meets this relatively low bar. Despite
        Moratorium is most akin to the City of Philadelphia's,              AAGLA's urging, this Court does not read Block v.
        discussed in HAPCO, 2020 WL 5095496, at *2-4.                       Hirsh, 256 U.S. 135, 155 (1921) to create some different
                                                                            standard for cases involving regulation of rents. Indeed,
32      The Elmsford court converted a motion for a preliminary             AAGLA's argument appears to be no more than a
        injunction into a motion for summary judgment, and,                 due process recasting of its “reasonable rental value”
        strictly speaking, did not reach the reasonableness                 theory. The court in Block, as in Blaisdell, conducted a
        question because it concluded, as a matter of law, that             reasonableness analysis to determine whether the District
        New York's eviction moratorium did not substantially                of Columbia Rents Act “goes too far.” Block, 256 U.S.
        impair landlords' contractual rights. Elmsford, 2020 WL             at 156. Although the fact that “[m]achinery is provided
        3498456, at *15.                                                    to secure the landlord a reasonable rent” was a relevant
AAGLA makes much of the fact that the Moratorium does not                   factor in that due process analysis, the existence of
require tenants affected by COVID-19 to make an affirmative                 such “machinery” is not a prerequisite to constitutional
declaration to that effect. Although such a requirement would               validity, any more than is “reasonable rent” in the
certainly make it more difficult for ill-intentioned, financially           Contract Clause context. Id. at 157. Indeed, the Blaisdell
                                                                            court, having concluded that there was no Contract
secure tenants to game the Moratorium, landlords remain
                                                                            Clause violation, summarily disposed of a corresponding
free to seek to evict such nonpaying tenants, so long as
                                                                            due process claim. Blaisdell, 290 U.S. at 448-49. (“We
there exists a good faith basis to believe that the tenant
                                                                            are of the opinion that the Minnesota statute ... does not
falls outside the Moratorium's protections. (Moratorium at                  violate the contract clause .... Whether the legislation is
2.) There does not appear to this Court to be anything                      wise or unwise as a matter of policy is a question with
inherently unreasonable about the City Council's decision to                which we are not concerned. What has been said on
spare legitimately-impacted tenants the burden of attestation.              that point is also applicable to the contention presented
                                                                            under the due process clause.”) (citing Block) (emphasis
Lastly, although the Moratorium does not mandate that                       added).
tenants pay a reasonable, or any, amount of rent, neither             *8 Thus, even though the court is persuaded that AAGLA
has the City Council simply thrown landlords to the wolves.          will be able to show that the Moratorium substantially impairs
Along with the Moratorium and other coranavirus-related              landlords' contract rights, AAGLA is not likely to succeed
measures, the City implemented an Emergency Rental                   on its Contract Clause claim because any such impairment
Assistance Program (“ERAS”), which will provide over $100            appears, at this stage, to be eminently reasonable under the
million in rental assistance payments to approximately 50,000
                                                                     extraordinary circumstances.34
low-income households by the end of this year. (City Request
for Judicial Notice, Ex. Y.) This rent subsidy “will be a
                                                                     34     As suggested above, nothing in this Order shall be read
grant paid directly to the tenant's landlord ....” (Id. at 5-6
(emphasis added).) The ERAS program does not impose any                     to suggest that further litigation of this matter could
                                                                            not affect the Court's conclusions. See note 25, above.
requirements on landlords beyond those already implemented
                                                                            Although the Court finds the Moratorium reasonable
by the Moratorium and the Rent Freeze Ordinance. (Id.)
                                                                            on balance at this stage of proceedings, the rationales
Although it is unlikely that the ERAS program will be
                                                                            for each of the Moratorium's various provisions are
sufficient to make up the entire shortfall of rent owed to                  not all equally apparent. For example, it stands to
AAGLA's members, the amount is not insignificant, and is                    reason that economic difficulties will lead to some
at the very least indicative of the City Council's reasoned                 consolidation of households and an increase in the
balancing of competing interests, including those of tenants,               number of inhabitants in some units, and that to evict that
landlords, and the public health.33                                         entire expanded household would have serious public
                                                                            health consequences. And it may well be that, absent a
                                                                            prohibition on interest and late fees, tenants might “self-
33      AAGLA's Due Process claim fails for these same                      evict” rather than incur additional debt. (Intervenors'
        reasons. “Substantive due process provides no basis for             brief at 20 (citing HAPCO, 2020 WL 5095496, at *
        overturning validly enacted state statutes unless they are          12)). This Court will not second-guess the City's apparent
        clearly arbitrary and unreasonable, having no substantial           conclusion that the risk of such outcomes warrants
        relation to the public health, safety, morals, or general           a temporary suspension of interest charges, or that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                       7
           Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 9 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


        impacted renters should not be penalized in the form         available in the course of litigation.”). Indeed, the Ninth
        of late fees for missed payments that are, by definition,    Circuit has relied upon that principle in denying a preliminary
        attributable to the current emergency. It remains to be      injunction, even when the economic injury at issue stemmed
        seen, however, whether a blanket prohibition on pet-         from an alleged constitutional violation. Amwest Sur. Ins.
        related evictions in fact promotes, or can reasonably be
                                                                     Co. v. Reno, 52 F.3d 332 (9th Cir. 1995) (unpublished
        assumed to protect, public safety.
                                                                     disposition).

   B. Irreparable harm
                                                                      *9 AAGLA contends that, notwithstanding the Ninth
A plaintiff seeking a preliminary injunction must demonstrate
                                                                     Circuit's pronouncements, economic harm may be irreparable
not just a possibility, but a likelihood of irreparable harm.
                                                                     where there is a significant risk that damages will never be
Winter, 555 U.S. at 22; Alliance for the Wild, 632 F.3d at
                                                                     collected. (Reply at 25.) Some courts, including this one, have
1135. Although AAGLA asserts that irreparable harm can be
                                                                     occasionally found irreparable harm where a plaintiff seeks
presumed in the context of constitutional violations, the Ninth
                                                                     monetary damages from a defendant that is, or is likely to
Circuit has cautioned that the irreparable harm requirement
                                                                     become, insolvent or may dissipate assets to avoid judgment.
does not “collapse into the merits question,” even where a
                                                                     See, e.g., DirecTV, LLC v. E&E Enterprises Glob., Inc., No.
plaintiff demonstrates a likelihood of success on the merits of
                                                                     17-06110-DDP-PLA, 2017 WL 4325585, at *5 (C.D. Cal.
a constitutional claim. Cuviello v. City of Vallejo, 944 F.3d
                                                                     Sept. 25, 2017); Aliya Medcare Fin., LLC v. Nickell, No.
816, 831 (9th Cir. 2019). At the same time, however, the court
                                                                     CV1407806MMMSHX, 2014 WL 12526382, at *5 (C.D.
has stated that certain constitutional violations, including First
                                                                     Cal. Nov. 26, 2014); Laguna Commercial Capital, LLC v.
Amendment violations and unlawful detentions without due
                                                                     Se. Texas EMS, LLC, No. CV 11-09930 MMM PLAX,
process, “unquestionably” constitute irreparable harm. See,
                                                                     2011 WL 6409222, at *6 (C.D. Cal. Dec. 21, 2011). Those
e.g., Klein v. City of San Clemente, 584 F.3d 1196, 1207
                                                                     cases, however, bear little resemblance to the instant suit.
(9th Cir. 2009) (First Amendment); Hernandez v. Sessions,
                                                                     Here, AAGLA seeks only declaratory and injunctive relief,
872 F.3d 976, 994 (9th Cir. 2017) (Due Process). Even
                                                                     not monetary damages. AAGLA does not cite, nor is this
assuming that economic injuries could also rise to the level
                                                                     Court aware of, any authority for the proposition that an
of irreparable harm, this Court need not resolve this apparent
                                                                     imminent irreparable harm exists simply because a plaintiff
tension because, for the reasons stated above, AAGLA has
                                                                     may be unable to collect a monetary judgment against some
not demonstrated a likelihood of success on the merits of its
                                                                     unascertained third party at the conclusion of some unrelated,
constitutional claims.
                                                                     separate suit that has yet to, and may never, be filed in the first
                                                                     instance. AAGLA's reliance on Baptiste is also misplaced.
AAGLA argues further that it is likely to suffer irreparable
                                                                     Although the Baptiste court did opine that landlords' contract
harm because, in the absence of injunctive relief, “tenants
                                                                     remedies “will often be illusory” because tenants may be
may simply live rent-free for the foreseeable future, without
                                                                     judgment-proof, it did so in the course of the substantial
providing any documentation to their landlords.” (Mem. in
                                                                     impairment analysis, and not as part of an irreparable harm
support at 19:18-19.) Although at first glance, it is somewhat
                                                                     inquiry. Baptiste, 2020 WL 5751572, at *16.
unclear how landlords could possibly be irreparably harmed
by the possibility of a temporary delay in rent payments
                                                                     Although monetary losses alone cannot, in this context,
“for the foreseeable future,” AAGLA's reply makes clear
                                                                     constitute irreparable harm, foreclosure theoretically could,
that its theory of irreparable harm is that landlords have “no
                                                                     as landlords' properties are unique. See Sundance Land
realistic chance of being paid ....” (Reply at 25:24.) It has
                                                                     Corp. v. Cmty. First Fed. Sav. & Loan Ass'n, 840 F.2d
long been established, however, “that economic injury alone
                                                                     653, 661 (9th Cir. 1988). Here, however, AAGLA has
does not support a finding of irreparable harm, because such
                                                                     failed to demonstrate a likelihood, as opposed to a mere
injury can be remedied by a damage award.” Rent-A-Ctr.,
                                                                     possibility, that landlords are in imminent danger of losing
Inc. v. Canyon Television & Appliance Rental, Inc., 944
                                                                     their properties to foreclosure. AAGLA has admittedly
F.2d 597, 603 (9th Cir. 1991) (citing Los Angeles Memorial
                                                                     submitted declarations from only “a few” of its member
Coliseum Comm'n v. National Football League, 634 F.2d
                                                                     landlords, only two of whom make any reference to mortgage
1197, 1202 (9th Cir.1980); see also Goldie's Bookstore, Inc.
                                                                     difficulties.35 (Mem. in support at 16-17.) One declarant
v. Superior Court of State of Cal., 739 F.2d 466, 471 (9th Cir.
                                                                     states that four of twelve units he and his wife manage
1984) (“Mere financial injury, however, will not constitute
                                                                     are not paying rent, but the declarant does not indicate that
irreparable harm if adequate compensatory relief will be


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
          Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 10 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)



he is unable to make mortgage payments.36 (Declaration              in the face of the COVID crisis. In late August, the state
of Fred Smith ¶¶ 4,6.) Although the second declarant does           legislature passed Assembly Bill 3088, the COVID-19 Tenant
state that her father is unable to make mortgage payments,          Rights Act (the “State Law”). The State Law is similar
and that one out of seven of his tenants is currently not           in some ways to the City's Moratorium, insofar as it also
paying rent, she further states that the mortgagor bank has         prohibits no-fault evictions and evictions for COVID-related
agreed to one lengthy extension, and the declaration does           rent delinquencies, without limiting landlords' ability to seek
not indicate that the bank has expressed any intention to           unpaid rent through other means. Cal. Code Civ. P. §§ CCP
foreclose in the foreseeable future. (Declaration of Evelyn         § 116.223, 1179.03, 1179.03.5. The State Law generally
Garcia, ¶¶ 4, 8.) The court is not aware of any evidence that       does not affect pre-existing local measures, such as the
mortgagors are, in fact, generally eager or likely to foreclose     Moratorium, except to (1) trigger the commencement of any
on residential rental units in the current environment. See         existing local rent repayment grace periods, including those
Aliya Medcare, 2014 WL 12526382, at *4 (“It is not enough           conditioned upon the end of a declared state of emergency, on
that the claimed harm be irreparable; it must be imminent as        March 1, 2021, and (2) terminate any such repayment periods
well.” (citing Caribbean Marine Servs. Co., Inc. v. Baldrige,       on March 31, 2022. Cal. Code Civ. P. § 1179.05.
844 F.2d 668, 674 (9th Cir. 1988)). Indeed, under the
present circumstances, including the very Moratorium that           In some aspects, however, the State Law goes beyond the
AAGLA seeks to invalidate, mortgagors may have little               Moratorium in ways that are more burdensome on landlords.
incentive to foreclose and significant motivations to come          The Moratorium, for example, allows evictions for back rent
to accommodations with property owners. Furthermore, it is          that remains unpaid at the conclusion of the Moratorium's
not clear that Mr. Garcia's difficulties are attributable to the    twelve-month grace period. Under the State Law, in contrast,
Moratorium, as his mortgage was already delinquent by April         tenants can never be evicted for any COVID-related missed
                                                                    rent incurred between March 1, 2020 and August 31, 2020.
2, 2020.37 (Garcia Decl., Ex. A.)
                                                                    Cal. Code Civ. P. § 1179.04(a). Similarly, tenants can never
                                                                    be evicted for failure to pay rent that comes due between
35     Of the other two declarants, only one mentions a             September 1, 2020 and January 31, 2021, so long as the tenant
       mortgage at all, and, despite a pre-Covid negative cash      pays, no later than January 31, twenty-five percent of the
       flow of $11,000 to $26,000 per year, does not appear
       to have any difficulty making mortgage payments.             rent due during that period.38 Cal. Civ. Code § 1179.03(g)
       (Declaration of Natalie Adomian ¶ 3). Adomian's              (2)(B). Thus, although the State Law provides for a shorter
       declaration also undercuts AAGLA's contention that           grace period than does the City Moratorium, it also essentially
       landlords will not be able to recover monetary damages,      forgives, for eviction purposes (and eviction purposes only),
       as she states that her delinquent tenant earns at least      100% of six months' rent and up to 75% of rent for a further
       $225,000 per year, and likely significantly more. (Id. at    five months. The City Moratorium includes no comparable
       ¶ 5.)                                                        “forgiveness” provisions.
36     The court in no way intends to minimize the hardship the
                                                                    38     These protections only apply to tenants who provide
       declarant faces, and acknowledges that the declarant is
       paying a portion of the mortgages out of his savings. The           landlords with a declaration that the tenant has missed
       monetary harm the declarant describes, however, do not              rent due to decreased income or increased expenses
       rise to the level of irreparable harm.                              attributable to COVID-19. The City Moratorium has no
                                                                           equivalent attestation requirement.
37     Again, this Court has no intention of minimizing the
                                                                    Notwithstanding the seemingly greater impacts of the State
       difficulties faced by Mr. Garcia or any other landlord.
       Those difficulties do not, however, constitute irreparable   Law, AAGLA does not challenge the constitutionality of the
       harm for purposes of a preliminary injunction enjoining      State Law. To the contrary, AAGLA argues that the State Law
       the Moratorium.                                              is more reasonable than the Moratorium and, at that “we can
                                                                    certainly assume that the state law is constitutional.” Against
 *10 Even putting all these considerations aside, AAGLA
                                                                    the backdrop of a presumptively valid State Law, however, it
has failed to show that the preliminary injunction it seeks
                                                                    is unclear to the court how a preliminary injunction setting
will prevent the harms it alleges. The Moratorium represents
                                                                    aside the Moratorium would aid Los Angeles landlords or,
but one layer of protection Los Angeles renters currently
                                                                    by the same token, how denial of such relief would put
enjoy. California state authorities have not remained idle
                                                                    landlords in a materially worse position than that in which


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
          Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 11 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)


                                                                     as an unintended consequence of the City's efforts are real,
they would otherwise be. In arguing that the Moratorium
                                                                     and are significant, but must yield precedence to the vital
is unreasonable, AAGLA made much of the fact that the
                                                                     interests of the public as a whole.
City Ordinance does not guarantee landlords even partial
payments contemporaneous with occupancy. But neither does
                                                                     This Court will defer to the judgment of local authorities,
the State Law. Under the State Law, for example, a qualifying
                                                                     who have the unenviable task of weighing all of the relevant
tenant who paid zero rent for the month of September, and
                                                                     considerations and choosing the least of all possible evils. It
pays zero rent for four months thereafter, cannot be evicted
                                                                     bears repeating, however, that the COVID-19 crisis is national
until February. AAGLA's members will not possibly suffer
                                                                     in scope, and demands a national response.
irreparable harm in the absence of an order preliminarily
enjoining a Moratorium that, at the current juncture, does
                                                                     Landlords and tenants alike are victims of the virus, both
essentially the same thing as the admittedly reasonable and
                                                                     literally and economically. Tenants should not have to live in
presumptively valid State Law.39
                                                                     fear of eviction because of a calamity that was not of their
                                                                     making. Landlords should not have to live in fear of losing
39     Of course, as discussed above, the City Moratorium and        their hard-earned investments in our community because of a
       the State Law are not coterminous. But none of the most       calamity that was not of their making. Our citizens should not
       salient differences changes the result here. Although the     have to fight each other to avoid economic and personal ruin.
       State law does not restrict landlords' ability to seek late
       fees or interest at some point in the future, neither does
                                                                     Courts are an imperfect tool to resolve such conflicts. So too
       it allow them to pursue evictions for such sums now.
                                                                     are ordinances and statutes that shift economic burdens from
       Furthermore, such purely economic damages cannot
                                                                     one group to another. The court respectfully implores our
       constitute irreparable harm, as explained above. And,
       although AAGLA makes much of the Moratorium's lack            lawmakers to treat this calamity with the attention it deserves.
       of an attestation requirement, AAGLA does not explain         It is, but for the shooting, a war in every real sense. Hundreds
       how that lack “deprive[s] landlords of meaningful             of thousands of tenants pitted against tens of thousands of
       tools and resources” in a way that causes immediate,          landlords - that is the tragedy that brings us here. It is the
       irreparable harm. (Reply at 26:6-7.)                          court's reverent hope, expressed with great respect for the
 *11 For these reasons, AAGLA has failed to demonstrate              magnitude of the task at hand, that our leaders, and not the
any likelihood of irreparable harm.                                  courts, lead us to a speedy and fair solution.



   C. Balance of equities and the public interest                    IV. Conclusion
“Where the government is a party to a case in which a                Although it appears at this stage of proceedings that the
preliminary injunction is sought, the balance of the equities        City Moratorium substantially affects landlords' contract
and public interest factors merge.” Padilla v. Immigration           rights, the manner in and extent to which it does so
& Customs Enf't, 953 F.3d 1134, 1141 (9th Cir. 2020)                 appears reasonable under the circumstances. AAGLA has not,
(citing Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073,              therefore, demonstrated a likelihood of success on the merits
1092 (9th Cir. 2014)). As the court's prior discussion makes         of its constitutional claims. Nor has AAGLA demonstrated
clear, the COVID-19 crisis is unparalleled in this country's         a likelihood of irreparable harm, or that the balance of the
modern history. It is, quite literally, a matter of life and         equities or the public interest weigh in favor of preliminary
death. The economic damage the pandemic has wrought, if              relief. Accordingly, AAGLA's motion for a preliminary
left unmediated by measures such as the City Moratorium,             injunction is DENIED, without prejudice.
would likely trigger a tidal wave of evictions that would
not only inflict misery upon many thousands of displaced             *12 IT IS SO ORDERED.
residents, but also exacerbate a public health emergency
that has already radically altered the daily life of every city
                                                                     All Citations
resident, and even now threatens to overwhelm community
resources. The hardships wrought upon residential landlords          Slip Copy, 2020 WL 6700568




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
        Case 2:20-cv-01323-RAJ-JRC Document 60-1 Filed 11/17/20 Page 12 of 12
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY, INC.,..., Slip Copy (2020)




End of Document                                          © 2020 Thomson Reuters. No claim to original U.S.
                                                                                     Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       11
